Citation Nr: 0811395	
Decision Date: 04/07/08    Archive Date: 04/23/08

DOCKET NO.  06-03 309	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder.


REPRESENTATION

Appellant represented by:	AMVETS


ATTORNEY FOR THE BOARD

J. M. Macierowski, Associate Counsel




INTRODUCTION

The veteran served on active duty from November 1961 to 
November 1965.  This matter comes before the Board of 
Veterans' Appeals (Board) on appeal from the Department of 
Veterans Affairs (VA) Regional Office in Cleveland, Ohio 
(RO).

The appeal is remanded to the RO via the Appeals Management 
Center in Washington, D.C.  


REMAND

The veteran was scheduled to appear at a Board hearing at the 
Cleveland RO on September 11, 2007, but he failed to report 
for such.  He explained in a September 25, 2007 letter that 
he was unable to attend the hearing because he was seen in an 
emergency room the same day, submitted a statement from the 
private hospital's emergency room physician dated the day of 
the hearing, and requested that he be rescheduled for either 
a video or travel Board hearing.  The Board construes the 
aforementioned letter as a motion for a new hearing date, and 
finds that good cause is shown for his failure to report.  
See 38 C.F.R. § 20.704(d) (2007).  As such, this case needs 
to be returned to the RO so that a Board hearing may be 
scheduled.

Additionally, the Board notes that in correspondence dated in 
November 2007, the veteran indicated a preference for any 
rescheduled hearing to be held in Huntington, West Virginia, 
versus Cleveland, Ohio, because the driving distance was 
significantly less and his disabilities made it difficult for 
him to drive the long distance to Cleveland.  To that end, in 
scheduling the veteran's Board hearing, consideration should 
be given to the veteran's physical limitations when the 
location of his hearing is determined.

Accordingly, the case is remanded for the following action:

The RO should schedule the veteran for a 
hearing before the Board in accordance 
with applicable procedures.  The veteran 
and his representative should be provided 
with notice as to the time and place to 
report for said hearing.

No action is required by the veteran until he receives 
further notice; however, he may present additional evidence 
or argument while the case is in remand status at the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



_________________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



